Citation Nr: 1500085	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) on a schedular basis.

2.  Entitlement to an extraschedular rating for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1998 to February 1999 and from January 2004 to April 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

In an April 2012 rating decision, the RO increased the Veteran's initial rating to 50 percent from the original effective date.  In a December 2012 rating decision, the RO awarded a temporary total (100 percent) rating from March 14, 2012, under 38 C.F.R. § 4.29 for a period requiring hospitalization.  The 50 percent rating effective was made effective again from July 1, 2012.  The Board will not address the temporary total rating under section 4.29, in effect from March 14, 2012 to July 1, 2012, as the Veteran is already receiving the maximum benefit available for that period.

Additional evidence was received subsequent to the most recent supplemental statement of the case in August 2013.  The additional evidence consists of VA treatment records that are cumulative of records already in the claims file and therefore not pertinent.  Thus, a remand for another supplemental statement of the case is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to an extraschedular rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Since the award for service connection, the Veteran's PTSD has manifested in occupational and social impairment with deficiencies in most areas.

CONCLUSION OF LAW

The criteria for an initial schedular rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in May 2010, January 2012, and August 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Analysis

Legal Framework

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Facts and Analysis

In April 2010, the Veteran's father submitted a buddy statement that described how PTSD affects his son's life.  The disorder causes him to have a very hard time trying to focus and work with others.  He has no patience and gets angry for no apparent reason.  He is extremely paranoid and confrontational.  He is not responsible or reliable, both in his personal life and at work.  He cannot wake up in the mornings due to sleeplessness from nightmares.  He is never happy and he does not smile.  He has talked of suicide, at one point even putting up a screen saver on the home computer that was a picture of him with a gun pointed to his head.

The Veteran underwent a VA examination in May 2010.  He reported that he grew up in a normal family with two hardworking parents and a sister.  As a youth, he had many friends and actively dated.  He played sports and held a part-time job.  He graduated high school and then him and his father purchased and ran a multi-million dollar sign company.  Since active service he has not been able to work consistently.  He has had trouble with people and the pressure.  The company went bankrupt and he has not worked for the past month.  He maintains a relationship with his father and has some friends, though he has pushed many away by fighting with them.

The VA psychologist diagnosed the Veteran with Axis I PTSD, major depressive disorder, attention deficit hyperactivity disorder (ADHD), and opioid dependence.  She noted that the symptoms of the disabilities overlapped so that their symptoms are inseparable.  A global assessment of functioning (GAF) score of 60 was assigned.  During the mental examination the Veteran reported depressed mood, marked loss of interest in usual activities, hypersomnia, fatigue, impaired concentration, hopelessness, slowed thinking and decision making, and past episodes of passive suicidal ideation.  The psychologist determined that the Veteran's PTSD was of moderate severity.

The Veteran underwent a VA examination in January 2012.  The Veteran reported that the quality of his social relationships with everyone except for his mother is poor.  He recently received his Associate's degree in Marine Technology from New England Tech.  He also reported that he is currently in the process of gaining admission to a live-in treatment program at the Worthington VA.  He hopes that the structured program will "help him get his life back."

After a mental examination, psychologist concluded that his PTSD results in occupational and social impairment with deficiencies in most areas, but added that the disorder renders him unable to secure and maintain substantially gainful employment.  A GAF score of 50 was assigned.  The disorder manifested in symptoms of depressed mood, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, hypervigilance and exaggerated startle response, and difficulty concentrating.  In dealing with other people, the Veteran often experienced outbursts of anger.  He felt isolated and estranged from others, and had a markedly diminished interest in his usual activities.  He continued to have suicidal ideation.

The Veteran attended a VA inpatient treatment program for PTSD from March 15, 2012 to June 21, 2012.  He reported that the program went well and he was happy to complete it, however he had high anxiety about his transition home.  

In June 2012, shortly after discharge from inpatient treatment, the Veteran spoke over the phone with a registered nurse at the VA medical center.  He indicated that he had just started a new part-time job at South Attleboro Marine working on boats.  He added that he only had to pass one more class to receive his Associate's degree in Marine Technology from New England Tech.

An August 2012 VA examination, administered by the same VA psychologist who performed the January 2012 VA examination, offered generally similar clinical findings and conclusions.

Throughout the course of this appeal, the Veteran engaged in individual and group therapy at the Providence, Rhode Island, VA Medical Center, as well as medication management, for his mental health and substance abuse problem.  Records from those treatments demonstrate that his symptoms have fluctuated over time but were generally consistent with the findings of the prior VA examinations.  There are, however, a few differences.  First, treatment revealed that from 2011 to 2012 the Veteran pursued an Associate's degree in Marine Technology from New England Tech, but it is unclear if he ever earned his last credits during the summer and fall of 2012.  Second, in June 2012, a few days after discharge from inpatient treatment, he obtained employment at a local marina repairing boats.  He said he was hired on a part-time basis but he indicates that some weeks he did work full time.  Third, in an addendum to a May 2013 Mental Health Note a VA psychologist specifically opined on the Veteran's employability and stated that his PTSD and depression do not impair his overall ability to engage in critical thinking, interact with co-workers, or follow safety procedures, and that there is no reason to question his ability to fully participate in a work setting with fellow staff.  GAF scores had a wide range of 49 to 71, but primarily in the 50s and 60s, which equate to either mild or moderate symptoms.

Since the award of service connection, and exclusive of the 100 percent temporary total rating period, the Board finds that there is a reasonable basis for finding that the Veteran's PTSD has approximated occupational and social impairment, with deficiencies in most areas, such as school, work, family relations, judgment, thinking, or mood, supporting a higher rating of 70 percent.  See 38 C.F.R. § 4.7.  This conclusion was reached by VA psychologists who provided the January and August 2012 VA examinations.  It is also supported by his overall symptomatology, which includes a long history of suicidal ideation.  The May 2010 VA examination did not adequately discuss the impact of the Veteran's history of suicidal ideation and it offered an opinion on the severity of the PTSD that lacked specificity.  Accordingly, that examination is of less probative value and the two more recent examinations from 2012 are considered more persuasive.  Moreover, it is not expected that all cases will show all findings specified in the rating criteria, particularly for more fully described grades of disability.  See 38 C.F.R. § 4.21 (2014).  Furthermore, the 70 percent rating is warranted when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

During this same period, the Veteran's PTSD has not approximated a 100 percent rating.  There is no indication of a gross impairment in thought process, dilutions or hallucinations, inappropriate behavior, an inability to perform activities of daily living, or that the Veteran is a danger to himself or others.  VA examinations have not found that the symptoms he does exhibit manifest to a level of total occupational and social impairment.  Furthermore, the GAF scores reflect no worse than serious symptoms rather than total impairment.  A 100 percent rating is not appropriate.

As this is an initial rating case, consideration has been given to staged ratings (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  As the Board finds that the Veteran's PTSD approximates a 70 percent rating for the entire period on appeal, no additional staged rating is warranted.

In sum, an initial schedular rating of 70 percent is warranted for PTSD exclusive of the temporary total period.  The Board has considered the benefit-of-the-doubt rule in making the current decision and applied it to award an increase.  However, the preponderance of the evidence is against a total rating for PTSD for this period on a schedular basis.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.


ORDER

An initial schedular rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Extraschedular Rating

In situations where entitlement to an extraschedular rating or a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issue(s) to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

Here, the Veteran's claim for an increased initial rating for PTSD is bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same and a TDIU.  The schedular rating for PTSD assesses the disorder's impact on both the occupational and social aspects of the Veteran's life.  The evidence of record demonstrates that the Veteran does not have total social impairment or any of the symptoms indicative of a total disability rating, and therefore a 100 percent rating is not appropriate.  As the Veteran was assigned the second highest rating, a 70 percent rating, and is to undergo an evaluation of his occupational impairment in order to receive a potentially higher rating on a non-schedular basis, he is not prejudiced by this separation of issues.  Given the facts of this case, development of the TDIU claim may impact the extraschedular aspect, and as such both are remanded to the RO.  See Brambley, 17 Vet. App. at 24.

TDIU

In March 2010, the Veteran submitted evidence reasonably raising a claim for a TDIU.  The RO adjudicated this claim, issuing a September 2010 rating decision that denied the TDIU.  The Veteran did not appeal.  The RO adjudicate the claim again in a January 2014 rating decision, which the Veteran has not appealed.

Nonetheless, "the determination of whether [a] [veteran] is entitled to TDIU... is part and parcel of the determination of the [] rating for [a] disability."  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

A TDIU is governed by 38 C.F.R. § 4.16 (2014), which provides that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As the Veteran is service-connected for PTSD rated at 70 percent disabling, this TDIU claim may be adjudicated on a schedular basis.  38 C.F.R. § 4.16(a).

To this end, there is evidence that the Veteran's service-connected PTSD may render him unable to secure and follow a substantially gainful occupation.  In a March 2010 statement, the Veteran reported that PTSD caused him to lose his job and that it is preventing him from finding a new job.

The Board finds that the issue of a TDIU is adequately raised by the record; however the record does not contain a medical examination that addresses what affect the Veteran's service-connected PTSD has on his employability.  A VA examination is warranted on remand.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

Service connection is currently in effect for PTSD (70 percent disabling), a low back strain (10 percent disabling), and tinnitus (10 percent disabling).

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either alone or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issues remaining on appeal, including whether referral for extraschedular consideration is warranted for PTSD.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


